

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.27



Targa Resources Corp. 2011 Annual Incentive Compensation Plan Description


On February 14, 2011, the Compensation Committee (the “Committee”) of the
Board of Targa Resources Corp. (the “Company”), the indirect parent of the
general partner of Targa Resources Partners LP (the “Partnership”), approved the
Company’s 2011 Annual Incentive Compensation Plan (the “Bonus Plan”).  The Bonus
Plan is a discretionary annual cash bonus plan available to all of the Company’s
employees, including its executive officers.  The purpose of the Bonus Plan is
to reward employees for contributions toward the Company’s business priorities
(including business priorities of the Partnership) approved by the Committee and
to aid the Company in retaining and motivating employees.  Under the Bonus Plan,
funding of a discretionary cash bonus pool is expected to be recommended by the
Company’s chief executive officer (the “CEO”) and approved by the Committee
based on the Company’s achievement of certain business priorities, including
strategic, financial and operational objectives.  The Bonus Plan is approved by
the Committee, which considers certain recommendations by the CEO. Near or
following the end of the year, the CEO recommends to the Committee the total
amount of cash to be allocated to the bonus pool based upon overall performance
of the Company relative to these objectives, generally ranging from 0 to 2x the
total target bonus for the employees in the pool. Upon receipt of the CEO’s
recommendation, the Committee, in its sole discretion, determines the total
amount of cash to be allocated to the bonus pool.  Additionally, the Committee,
in its sole discretion, determines the amount of the cash bonus award to each of
the Company’s executive officers, including the CEO. The executive officers
determine the amount of the cash bonus pool to be allocated to the Company’s
departments, groups and employees (other than the executive officers of the
Company) based on performance and upon the recommendation of their supervisors,
managers and line officers.
 
The Committee has established the following eight key business priorities for
2011:


 
•
continue to control all operating, capital and general and administrative costs;

 
•
invest in our businesses;

 
•
continue priority emphasis and strong performance relative to a safe workplace;

 
•
reinforce business philosophy and mindset that promotes compliance with all
aspects of our business including environmental and regulatory compliance;

 
•
continue to manage tightly credit, inventory, interest rate and commodity price
exposures;

 
•
execute on major capital and development projects, such as finalizing
negotiations, completing projects on time and on budget, and optimizing
economics and capital funding;

 
•
pursue selected growth opportunities, including new gathering and processing
build-outs leveraging our NGL logistics platform for development projects, other
fee-based capex projects and potential purchases of strategic assets; and

 
•
execute on all business dimensions to maximize value and manage risks.



The Committee has targeted a total cash bonus pool for achievement of the
business priorities based on the sum of individual employee market-based target
percentages ranging from approximately 3% to 100% of each employee’s eligible
earnings.  Generally, eligible earnings are an employee’s base salary and
overtime pay.  The Committee has discretion to adjust the cash bonus pool
attributable to the business priorities based on accomplishment of the
applicable objectives as determined by the Committee and the CEO.  Funding of
the Company’s cash bonus pool and the payment of individual cash bonuses to
employees are subject to the sole discretion of the Committee.


 



Houston 3469097v.1
 
 

--------------------------------------------------------------------------------

 
